          Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN BUSBY                             :                  CIVIL ACTION
     Plaintiff                          :
                                        :
           v.                           :                  NO.:   2:19-cv-02225-HB
                                        :
USAA CASUALTY INSURANCE COMPANY, et al. :
     Defendant                          :


                                           ORDER



       AND NOW, this                      day of              , 2019, upon consideration of the

motion of Defendant USAA Casualty Insurance Company (“USAA CIC”) for Certification for

Interlocutory Appeal, the Court hereby finds that the issue of whether the events of October 29,

2016 constitute “one accident” under Plaintiff Busby’s USAA CIC policy of motor vehicle

insurance involves a controlling question of law as to which there is substantial ground for

difference of opinion, and that an immediate appeal from the order may materially advance the

ultimate termination of the litigation.




                                            ________________________
                                                  Harvey Bartle, III, J.
            Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 2 of 13



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN BUSBY                             :                     CIVIL ACTION
     Plaintiff                          :
                                        :
           v.                           :                     NO.:    2:19-cv-02225-HB
                                        :
USAA CASUALTY INSURANCE COMPANY, et al. :
     Defendant                          :

    MOTION OF DEFENDANT, USAA CASUALTY INSURANCE COMPANY, FOR
             CERTIFICATION PURSUANT TO 28 U.S.C. §1292(b)

       Defendant USAA Casualty Insurance Company (“USAA CIC”) moves for appellate

certification of this Court’s order of October 31, 2019 pursuant to 28 U.S.C. Section 1292(b),

and in support thereof, avers as follows:

       1.       This is an underinsured motorist and bad faith suit brought by Plaintiff, Robin

Busby, who is the sole insured under a USAA CIC personal motor vehicle policy issued in

Pennsylvania.


       2.       Busby’s claims arise from a multi-vehicle incident that occurred on October 29,

2016 on I-76 East in Montgomery County, Pennsylvania. (See Joint Statement of Stipulated

Fact, attached hereto as Exhibit “A,” at ¶1).


       3.       The parties stipulated to all relevant facts, but disagree as to whether the sequence

of events giving rise to Ms. Busby’s claim for underinsured motorist benefits constituted one

accident or two accidents for purposes of determining the limits of UIM coverage under USAA

CIC’s policy. The stacked limits of UIM coverage under USAA CIC’s policy are $200,000 per

accident. Thus, if the events constitute one accident, the maximum UIM coverage available




                                                  2
              Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 3 of 13



from USAA would be $200,000; if the events constitute two accidents, the maximum UIM

coverage available from USAA would be $400,000.


         4.       By order of October 31, 2019, this Court held that the events of October 31, 2019

constituted two “accidents” under USAA CIC’s policy.


         5.       The amount of Busby’s damages remains an issue for trial.


         6.       Under 28 U.S.C. section 1292(b), “When a district judge, in making in a civil

action an order not otherwise appealable under this section, shall be of the opinion that such

order involves a controlling question of law as to which there is substantial ground for difference

of opinion and that an immediate appeal from the order may materially advance the ultimate

termination of the litigation, he shall so state in writing in such order.”


         7.       A controlling question of law includes one which, if decided erroneously, would

lead to reversal on appeal. Knipe v. SmithKline Beecham, 583 F. Supp. 2d 553, 599 (E.D. Pa.

2008).


         8.       There is a "substantial ground for difference of opinion" when "the matter

involves one or more difficult and pivotal questions of law not settled by controlling authority."

Warren Hill, LLC v. SFR Equities, LLC, 2019 U.S. Dist. LEXIS 42325 *4 (E.D. Pa. 2019),

quoting Knipe, supra.


         9.       To determine if an interlocutory appeal would "materially advance the ultimate

termination of the litigation," the court must consider factors including "(1) whether the need for

trial would be eliminated; (2) whether the trial would be simplified by the elimination of




                                                   3
         Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 4 of 13



complex issues; and (3) whether discovery could be conducted more expeditiously and at less

expense to the parties" Warren Hill, supra, citing Knipe, supra, at 600.


       10.     The issue of whether two impacts to one vehicle constitute one accident within

the meaning of the insurance policy is the controlling question of law in the case, and, if decided

erroneously, would lead to reversal on appeal.


       11.     There is substantial ground for difference of opinion, because the issue of whether

two impacts to one vehicle constitute one accident within the meaning of the insurance policy

involves a difficult and pivotal question of law not settled by controlling authority where (a)

those impacts occurred within one second or less, (b) resulted in damages that were not alleged

to be subject to apportionment, but on the contrary, as to which the injured party asserted that

two tortfeasors were jointly and severally liable, (c) the injured party’s medical providers have

never distinguished between impacts; (d) the policy states that the maximum UIM coverage

available for bodily injury sustained in an accident is the limit of liability shown on the

Declarations for “each person”…“regardless of the number of … vehicles involved in the

accident” [Doc. 20-1, Ex. D at pp. 17-19/32], and (e) interpreting the impacts as separate

“accidents” under these circumstances would be contrary to the public policies favoring cost

control and disfavoring gratis coverage that underlie the Pennsylvania Motor Vehicle Financial

Responsibility Law, 75 Pa.C.S. §1701 et seq. This Court’s opinion recognizes that “[N]o case

has been cited to us applying Pennsylvania or other state law portraying the same or similar fact

pattern as exists here.” See Opinion at 13.




                                                 4
          Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 5 of 13



        12.     Interlocutory appeal would materially advance the ultimate termination of the

litigation, because reversal by the appellate court would mean that there would be no need for

discovery or trial.


        13.     The above circumstances constitute the type of exceptional circumstances that

justify a departure from the basic policy against piecemeal litigation and of postponing appellate

review until after the entry of a final judgment. Compare Warren Hill, supra.


        14.     The Court should exercise its discretion and certify the order for interlocutory

appeal in accordance with 28 U.S.C. section 1292(b).


        WHEREFORE, for the reasons set forth above, Defendant USAA Casualty Insurance

Company respectfully requests that this Court certify its Order of October 31, 2019, amending it

to state that the order involves a controlling question of law as to which there is substantial

ground for difference of opinion, and that an immediate appeal from the order may materially

advance the ultimate termination of the litigation.

                                               Respectfully submitted,

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN




                                               JAMES H. COLE, ESQUIRE
                                               CHRISTINE P. BUSCH, ESQUIRE
                                               Attorney Identification Nos. 84039/78113
                                               jhcole@mdwcg.com
                                               2000 Market Street, Suite 2300
                                               Philadelphia, PA 19103
                                               215-575-2635


Dated: November 14, 2019


                                                  5
         Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 6 of 13



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN BUSBY                             :                     CIVIL ACTION
     Plaintiff                          :
                                        :
           v.                           :                     NO.:    2:19-cv-02225-HB
                                        :
USAA CASUALTY INSURANCE COMPANY, et al. :
     Defendant                          :

                  MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANT, USAA CASUALTY INSURANCE COMPANY’S
          MOTION FOR CERTIFICATION PURSUANT TO 28 U.S.C. §1292(b)


I.     INTRODUCTION AND STANDARD FOR CERTIFICATION

       This case involves an issue of law that controls the outcome of the case, would obviate

any need for discovery or trial, and as to which neither the parties nor the Court found case

precedent on point. Under these circumstances, the law authorizes this Court to certify the issue

for interlocutory appeal. USAA CIC asks this Court to exercise its discretion to do so.

       The applicable statute states in relevant part:

               §1292. Interlocutory decisions

               ….

               (b) When a district judge, in making in a civil action an order not
               otherwise appealable under this section, shall be of the opinion that
               such order involves a controlling question of law as to which there
               is substantial ground for difference of opinion and that an
               immediate appeal from the order may materially advance the
               ultimate termination of the litigation, he shall so state in writing in
               such order. The Court of Appeals which would have jurisdiction of
               an appeal of such action may thereupon, in its discretion, permit an
               appeal to be taken from such order, if application is made to it
               within ten days after the entry of the order: Provided, however,
               That application for an appeal hereunder shall not stay proceedings
               in the district court unless the district judge or the Court of Appeals
               or a judge thereof shall so order.
           Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 7 of 13



28 USC §1292(b)(emphasis added).1

         A controlling question of law is one in which either: (1) if decided erroneously, would

lead to reversal on appeal; or (2) is "serious to the conduct of the litigation either practically or

legally." Knipe v. SmithKline Beecham, 583 F. Supp. 2d 553, 599 (E.D. Pa. 2008) (citation

omitted). There is a "substantial ground for difference of opinion" when "the matter involves one

or more difficult and pivotal questions of law not settled by controlling authority." Warren Hill,

LLC v. SFR Equities, LLC, 2019 U.S. Dist. LEXIS 42325 *4 (E.D. Pa. 2019), quoting Knipe,

supra. To determine if an interlocutory appeal would "materially advance the ultimate

termination of the litigation," the court must consider factors including "(1) whether the need for

trial would be eliminated; (2) whether the trial would be simplified by the elimination of

complex issues; and (3) whether discovery could be conducted more expeditiously and at less

expense to the parties" Id., citing Knipe, supra, at 600.

         Even if the court finds that this standard is met, the decision to certify is within the

court’s discretion.     Id., citing Knipe at 599.     The burden rests on the moving party to

demonstrate that "exceptional circumstances justify a departure from the basic policy against

piecemeal litigation and of postponing appellate review until after the entry of a final judgment."

Id.; see also L.R. v. Manheim Twp. Sch. Dist., 540 F. Supp. 2d 603, 608 (E.D. Pa. 2008)

(citations omitted); In re Blood Reagents Antitrust Litig., 756 F. Supp. 2d 637, 644 (E.D. Pa.

2010).

II.      THE ORDER OF OCTOBER 31, 2019 WARRANTS CERTIFICATION


1       USAA CIC is mindful that “A motion for reconsideration ‘addresses only factual and
legal matters that the Court may have overlooked. It is improper on a motion for reconsideration
to ask the Court to rethink what it had already thought through — rightly or wrongly.’” Glendon
Energy Co, v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993). USAA asserts that
the Court erred as a matter of law, but under the above standard, seeks to challenge the Court’s
decision on appeal.

                                                  7
          Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 8 of 13



               A.         There is a controlling question of law.

       The issue of whether there was one accident or two accidents for purposes of USAA’s

insurance policy is clearly a controlling question of law within the meaning of Section 1292(b).

It is the only legal issue in the case, and if decided erroneously, it would lead to reversal on

appeal. See Knipe, supra; Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir. 1974), cert.

denied, 419 U.S. 885 (1974) (a controlling question of law “must encompass at the very least

every order which, if erroneous, would be reversible error on final appeal”); Max Daetwyler

Corp. v. Meyer, 575 F. Supp. 280, 283 (E.D. Pa. 1983) (first element of §1292(b) met where

reversal of finding that in personam jurisdiction exists would, if incorrect, presumably

necessitate dismissal).


               B.         There is a substantial ground for difference of opinion

        There is also substantial ground for difference of opinion, in that the matter involves a

difficult and pivotal question of law not settled by controlling authority. This Court’s opinion

already recognizes that “[N]o case has been cited to us applying Pennsylvania or other state law

portraying the same or similar fact pattern as exists here.” See Opinion at 13. This Court was

therefore required to “predict how the Supreme Court would rule.” Id. at 14.

       USAA asserts multiple bases for determining that under the “cause” theory set forth in

Donegal Mut. Ins. Co. v. Baumhammers, 938 A.2d 286 (Pa. 2007), the circumstances constitute

one accident, not two. First, the two impacts occurred within one second or less. Second, the

plaintiff has never asserted that the resulting damages were capable of being apportioned. On the

contrary, the plaintiff has alleged that all of the injuries and damages were “directly and

proximately caused” by both tortfeasors. [Doc. 20-1, Ex. A, ¶¶43-50]. Plaintiff’s medical

providers have never opined that Plaintiff’s injuries or damages can be attributed to separate



                                                  8
          Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 9 of 13



impacts. See Opinion at 3. Third, the language of the insurance policy weighs in favor of

concluding that this was one accident, not two: the maximum UIM coverage available for bodily

injury sustained in an accident is the limit of liability shown on the Declarations for “each

person”…“regardless of the number of …vehicles involved in the accident.” [Doc. 20-1, Ex. D at

pp. 17-19/32]. When there are “a number of vehicles involved” in any accident, there will almost

always be more than one single simultaneous impact. “If a cause and result are so simultaneous

or so closely linked in time and space as to be considered by the average person as one event,

courts adopting the “cause” analysis uniformly find a single occurrence or accident. Bish v.

Guaranty Nat’l Ins. Co., 848 P.2d 1057, 1058-59, quoting Welter v. Singer, 376 N.W.2d 84, 87

(Wis. Ct. App. 1985) (one occurrence where car struck two bicyclists; stopped; subsequently

moved his car, dragging one of the cyclists along; stopped again; and dragged the cyclist again,

and where the entire incident lasted about one minute); see also Flemming v. Air Sunshine, 311

F.3d 282 (3d Cir. 2002) (plane crash and other instances of negligence before and after the crash

constituted one accident: the “allegedly negligent acts are so closely linked in time and space as

to be considered by the average person as one event.”); Just v. Farmers Auto. Ins. Ass’n, 877

N.W.2d 467, 472 (Iowa 2016) (the policy did not define the term “‘accident,’ yet the clause

stating that the insurer’s liability is limited ‘regardless of the number of . . . [v]ehicles involved

in the auto accident’ is an important clue to its meaning. … This language sweeps multi-vehicle

events within the definition of a single accident. And if every impact constituted a separate

accident, this language would have little or no meaning because the probability of more than two

vehicles colliding at the same instant is very low. …[W]e think what happened…. would be

commonly described as a ‘multi-vehicle accident.’” The time in between the impacts in Just was

disputed, but irrelevant, since it was “measured in seconds.”).




                                                  9
         Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 10 of 13



       The Court’s contrary interpretation here would render USAA’s limiting language

superfluous, and/or would amount to modifying that language so that it instead provides

“regardless of the number of …vehicles involved in the accident but only as long as only one

impact occurs.” In construing the terms of an insurance policy, “the court must read the policy in

its entirety, ‘in a manner that gives effect to all of the policy language if at all possible.’” Whole

Enchilada, Inc. v. Travelers Prop. Cas. Co. of America, 581 F. Supp. 677, 690 (W.D. Pa. 2008),

quoting O’Connor-Kohler v. United Services Auto. Ass’n, 883 A.2d 673, 679 (Pa. Super. 2005).

Fourth, considerations of public policy weigh heavily in favor of interpreting two impacts,

occurring almost at the same time and resulting in non-apportionable damages, as one accident,

not two. Interpreting two impacts as separate “accidents” under these circumstances would be

contrary to two important aspects underlying the Pennsylvania Motor Vehicle Financial

Responsibility Law, 75 Pa.C.S. §1701 et seq. One is “the accepted principle that insureds are not

entitled to receive gratis coverage.” Safe Auto Ins. Co. v. Oriental-Guillermo, 214 A.3d 1257,

1265 (Pa. 2019). Closely related to that principle is the long-standing concern about controlling

the cost of insurance, because the proposed interpretation would almost certainly result in an

increase in the cost of insurance, as insurers would be forced to insure unknown risks of multiple

“accidents” despite limiting policy language to the contrary. “[I]it is clear that [cost control]

remains one of the policy concerns to be considered” under the MVFRL. Safe Auto, supra, 214

A.3d at 1268.

       A difference of opinion sufficient to warrant certification of a question for appeal can be

found where “the arguments in support of the opposite conclusion are not insubstantial.” Max

Daetwyler Corp. v. Meyer, supra. The arguments of USAA CIC are well-founded and

substantial, and support certification.




                                                 10
         Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 11 of 13



               C.      Appeal now would materially advance the ultimate termination of the
                       litigation.

       To determine if an interlocutory appeal would "materially advance the ultimate

termination of the litigation," the court must consider factors including "(1) whether the need for

trial would be eliminated; (2) whether the trial would be simplified by the elimination of

complex issues; and (3) whether discovery could be conducted more expeditiously and at less

expense to the parties" Warren Hill, supra, citing Knipe, supra, at 600. Cf. L.R. v. Manheim Twp.

Sch. Dist., 540 F. Supp. 2d 603, 613 (E.D. Pa. 2008), citing Orson, Inc. v. Miramax Film Corp.,

867 F. Supp. 319, 322 (E.D. Pa. 1994).

       That element is easily met here, because reversal by the appellate court would mean that

there would be no need for trial – and also no need for further discovery. “[O]n the practical

level, saving of time of the district court and of expense to the litigants was deemed by the

sponsors [of the statute] to be a highly relevant factor. L.R. v. Manheim Twp. Sch. Dist., supra,

540 F. Supp. 2d at 610, citing Katz v. Carte Blanche Corp., supra.            That same principle

continues to support resolving the legal issue now, through certification for appeal.


               D.      These circumstances warrant the exercise of discretion

       Whether to certify an issue for interlocutory appeal is a matter within the discretion of the

trial court: whether to depart from the basic policy against piecemeal litigation, in which

appellate review is postponed until after the entry of a final judgment. In Warren Hill, supra,

this Court held that the circumstances did not warrant that exercise of discretion. However, in

that case, two of the required elements were absent. There was no substantial ground for

difference of opinion, because the Court was interpreting the “unambiguous language” of a

statute, which “did not involve any ‘difficult and pivotal questions of law not settled by

controlling authority.’” See Warren Hill, supra at *4. Moreover, the defendant in Warren Hill


                                                11
         Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 12 of 13



did not make any argument that certification of the issue would "materially advance the ultimate

termination of the litigation," and the Court found that it would not do so: “Trial would not be

avoided or simplified, and discovery would not be expedited.” Id. at *5.

       The opposite is true here. There is substantial ground for difference of opinion, and both

discovery and trial could be avoided in their entirety. These circumstances constitute the type of

exceptional circumstances that justify that departure. See, e.g., L.R. v. Manheim, supra.

III.   CONCLUSION

       For the reasons set forth above, Defendant USAA Casualty Insurance Company,

respectfully requests that this Court exercise its discretion and certify the order for interlocutory

appeal in accordance with 28 U.S.C. section 1292(b).

                                               Respectfully submitted,

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN




                                               JAMES H. COLE, ESQUIRE
                                               Attorney Identification No.:84039
                                               jhcole@mdwcg.com
                                               215-575-2635
                                               CHRISTINE P. BUSCH, ESQUIRE
                                               Attorney Identification No. 78113
                                               cpbusch@mdwcg.com
                                               2000 Market Street, Suite 2300
                                               Philadelphia, PA 19103
                                               215-575-2778

Dated: November 14, 2019




                                                  12
        Case 2:19-cv-02225-HB Document 37 Filed 11/14/19 Page 13 of 13



                              CERTIFICATE OF SERVICE

       I, James H. Cole, Esquire, hereby certify that a true and correct copy of the foregoing

Motion of Defendant, USAA Casualty Insurance Company, for Certification and supporting

Memorandum of Law were served upon the following party via Electronic Court Filing system,

on the below date:

                                 Gabriel Z. Levin, Esquire
                                 LEVIN & ZEIGER, LLP
                         1500 John F. Kennedy Boulevard, Suite 620
                                  Philadelphia, PA 19102

                                 Jeffrey Quinn, Esquire
                        DICKIE MCCAMEY & CHILCOTE, P.C.
                              1650 Arch Street, Suite 2110
                                Philadelphia, PA 19103




                                           MARSHALL DENNEHEY WARNER
                                           COLEMAN & GOGGIN




                                           JAMES H. COLE, ESQUIRE
                                           Attorney Identification No.: 84039
                                           jhcole@mdwcg.com
                                           2000 Market Street, Suite 2300
                                           Philadelphia, PA 19103
                                           215-575-2635

Dated: November 14, 2019




                                             13
